In a proceeding to stay arbitration demanded by appellant, the appeals are from (1) an order of the Supreme Court, Kings County, entered August 17,1971, which inter alla granted the application and directed a trial on the preliminary issue of whether the alleged offending vehicle was a hit-and-run vehicle within the meaning of the subject insurance policy and, (2) as limited by appellant’s brief, from so much óf an order of the' same court, dated September 27, 1971, as, upon reconsideration, adhered to the original decision. Appeal from order entered August 17, 1971 dismissed as academic. That order was superseded by the order dated September 27, 1971. Order dated September 27, 1971 affirmed insofar as appealed from (Matter of Frame [Amer. Motorists Ins. Go.], 31 A D 2d 872, 873). A single bill of $20 costs and disbursements is awarded to respondent to cover both appeals. Rabin, P. J., Munder, Latham, Shapiro and Gulotta, JJ., concur.